Opinion oe.the Court by
Judge Hardin:
Although the note to Willis was paid and the judgment of Hayes was paid and transferred after the homestead law went into effect, as both of those debts were created and the appellant became bound thereon as the surety of appellee, Alverson, before that time, both debts were as between the plaintiff and Alverson, liabilities prior in date to the homestead exemption law, although afterwards changed in form, and so far as Alevrson was concerned, they were debts which he owed before as well as after-wards. We are of 'opinion, therefore, that the court erred in allowing the defendant the benefit of the homestead exemption as to these debts.
Wherefore, the judgment is reversed and the cause remanded for further proceedings not inconsistent with this opinion.